Citation Nr: 1754639	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, a mixed personality disorder, and persistent mood disorder (depression).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In August 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The Board observes that the record reflects an additional psychiatric diagnosis of persistent mood disorder (depression) that was not included in the characterization of the Veteran's claim in the August 2016 remand.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim to include such disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).   

The Board remanded this matter in August 2016, in part, so as to attempt to verify the Veteran's claimed PTSD stressor.  In this regard,  the Board noted that the Veteran had described, on multiple occasions, being put ashore outside of Saigon on November 25, 1957, to conduct a covert operation, which resulted in the death of a U.S. Marine who was accompanying him.  The Board directed that, if the Veteran's stressor was verified, he should be afforded a new VA examination so as to determine whether he has PTSD or any other diagnosed acquired psychiatric disorder resulting from the incident. 

Thereafter, the AOJ conducted additional development in an attempt to verify the Veteran's stressor; however, the U.S. Special Operations Command (USSOCOM) was unable to verify such stressor.  In June 2017, the AOJ's Joint Services Records Research Center (JSRRC) coordinator noted such fact, but erroneously stated that the Veteran's stressor was conceded.  Consequently, he was afforded a VA examination in August 2017.  

At such time, the VA examiner diagnosed PTSD and persistent mood disorder (depression).  In this regard, the examiner noted the Veteran's aforementioned stressor, and found that such was sufficient to support a diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  Consequently, she found that his PTSD was at least as likely as not related to such in-service stressor.  She did not provide an etiological opinion regarding the Veteran's depression. 

However, in September 2017, the JSRRC coordinator issued a new formal finding in which he indicated that the Veteran's claimed stressor was not verified in light of USSOCOM's response.  Consequently, as the August 2017 VA examiner's linked the Veteran's PTSD to an unverified stressor, such is accorded no probative weight.

However, service records reflect that, in approximately September 1961, the Veteran violated Article 134 when he willfully and wrongfully exposed, in an indecent manner to public view, his private parts.  An additional September 1961 military personnel record indicates that the Veteran was admitted to the U.S. Naval Hospital in Bethesda, Maryland, due to a diagnosis of passive dependency reaction, chronic, moderate.  Such record further indicates that the Veteran was sent to the hospital as an emergency for psychiatric evaluation after he had allegedly been seen exhibiting his genitals in the passageway at his duty station during working hours.  Physical, neurological, and all indicated laboratory examinations were within normal limits.  On mental examination, there was no disturbance of ideation; the Veteran's affect was appropriate, there was no intellectual impairment, and there was no evidence of psychosis.  Additionally, the Veteran reported that he "must have been sick" when the incident occurred.  Such record noted that psychometric tests showed a passive-dependent personality characterized by superficial compulsiveness, and that the Veteran was, at one point, a security concern because of remarks he made about "telling the Russians what I know" and had become convinced that his wife had cancer "because of medical negligence."  Such record further noted that, after a period of observation and treatment, staff psychiatrists agreed that the Veteran was sane, able to distinguish right from wrong, and responsible for his actions at the time of the commission of the alleged offense, but he showed life-long evidence of a character disorder that precluded him rendering further useful service to the U.S. Navy.  Here, the record indicated that it was found that the Veteran suffered from a personality disorder.  Such record concluded that the Veteran was considered fully competent to be discharged from the hospital and was unsuitable for service permanently; a recommendation that he be discharged from the U.S. Navy was noted.  

The Board observes that the November 2012/March 2013/February 2015 VA examiner found that the Veteran's anxiety disorder, not otherwise specified, was less likely than not related to the in-service incident described above.  However, in light of the newly diagnosed disorder (persistent mood disorder (depression)) reported during the August 2017 VA examination, an addendum opinion regarding the relationship between such disorder and the Veteran's in-service incident is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who offered the August 2017 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's persistent mood disorder (depression), which was diagnosed at the August 2017 VA examination, is related to his military service, to include his documented in-service mental health treatment in September 1961?

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




